DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Michael Fainberg (USPTO Reg. No. 50,441) in an interview on 3/25/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:


Amendment to the Claims
Claims 1, 8 and 9 are amended as follows:

Claim 1.  (Currently Amended) A diffusion sheet comprising:
a substrate; and
a diffusion layer arranged on a side of the substrate, wherein the diffusion layer comprises a first base layer, and a plurality of diffusion particles distributed in the first base layer and a plurality of self-lubricating particles distributed in the first base layer, the plurality of diffusion particles being different in composition from the plurality of self-lubricating particles;
wherein:

a largest particle size among the plurality of self-lubricating particles is equal to a largest particle size among the plurality of diffusion particles, and a smallest particle size among the plurality of self-lubricating particles is equal to a smallest particle size among the plurality of diffusion particles;
the diffusion sheet further comprises a protective coating arranged on a side of the substrate facing away from the diffusion layer, and the protective coating comprises a second base layer, and a plurality of third diffusion particles distributed in the second base layer; and
a size of the first base layer in a direction perpendicular to a surface of the substrate is one-half to three-fourths of a particle size of a diffusion particle with a largest particle size among the plurality of diffusion particles.  

Claim 8.  (Currently Amended) The diffusion sheet according to claim 21

Claim 9.  (Currently Amended) The diffusion sheet according to claim 21

Allowable Subject Matter
Claims 1-5, 8-12, 14 and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various diffusion sheets, including:

a substrate; and
a diffusion layer arranged on a side of the substrate, wherein the diffusion layer comprises a first base layer, and a plurality of diffusion particles distributed in the first base layer and a plurality of self-lubricating particles distributed in the first base layer, the plurality of diffusion particles being different in composition from the plurality of self-lubricating particles;
wherein:
the diffusion sheet further comprises a protective coating arranged on a side of the substrate facing away from the diffusion layer, and the protective coating comprises a second base layer, and a plurality of third diffusion particles distributed in the second base layer; and
a size of the first base layer in a direction perpendicular to a surface of the substrate is one-half to three-fourths of a particle size of a diffusion particle with a largest particle size among the plurality of diffusion particles

The prior art fails to disclose or suggest the above features further comprising:

a largest particle size among the plurality of self-lubricating particles is equal to a largest particle size among the plurality of diffusion particles, and a smallest particle size among the plurality of self-lubricating particles is equal to a smallest particle size among the plurality of diffusion particles

With respect to Claims 2-5, 8-12, 14 and 16-21, these claims each depend Claim 1 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872